Citation Nr: 0521666	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-14 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for skin disease, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from June 1963 to June 1967 and 
January 1968 to November 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO or agency of 
original jurisdiction), which, in part, denied service 
connection for skin disease, claimed as due to Agent Orange 
exposure.  A September 2000 RO hearing was held.  In July 
2003, a hearing was held before the undersigned Acting 
Veterans Law Judge.  A transcript is in the record. 

In February 2004, the Board remanded the case to the RO for 
additional evidentiary development.  In the remand, the Board 
directed the RO to issue a statement of the case on the 
issues of an initial rating higher than 20 percent for 
diabetes mellitus with peripheral neuropathy and a rating 
higher than 10 percent for prostate cancer.  After the RO 
issued the statement of the case in April 2005, the veteran 
did not perfect the appeal of the issues and in the absence 
of a perfected appeal the Board lacks jurisdiction of the 
issues.  Consequently, the issues are not before the Board 
for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2004) (an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal).  


FINDINGS OF FACT

1. A chronic skin disorder was not present in service, and 
skin disorders variously diagnosed as lipomas/follicular 
cysts on the back and eczematous 
dermatitis/folliculitis/perivasculitis on the anterior chest, 
were initially clinically shown more than two decades after 
service at a time too remote to be reasonably related to 
service.  

2. Chloracne or acneform disease consistent with chloracne 
has not been clinically shown nor diagnosed.  


CONCLUSIONS OF LAW

1. Skin disorders, variously diagnosed as lipomas/follicular 
cysts on the back and eczematous 
dermatitis/folliculitis/perivasculitis on the anterior chest, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2. Chloracne or acneform disease consistent with chloracne 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process. 

In its February 2004 remand, the Board directed the agency of 
original jurisdiction to comply with the VCAA, which was 
accomplished by letter, dated in March 2004. The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury, 
disease, or event, causing an injury or disease, during 
service; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event, causing an injury or disease during 
service.  The veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  It was requested that he provide any 
evidence he had that pertained to the appeal.  The veteran 
was given 60 days to respond.  

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim as 
he had the opportunity to submit additional argument and 
evidence, and he had already addressed the issue at hearings.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

Pricniples Relating to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

There is a presumption of service connection for certain 
diseases associated with exposure to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  One of the presumptive diseases is chloracne or 
other acneform disease consistent with chloracne that becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to a 
herbicide during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims held that 
generally, to prove service connection, a claimant must 
submit:  1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

Analysis 

The service medical records, including a February 1976 
service discharge examination report, did not include any 
complaint, finding, or diagnosis, pertaining to a chronic 
skin disorder, including chloracne or acneform disease 
consistent with chloracne.  After service on VA examination 
in January 1977, the skin was described as normal.  

The absence of any history, complaint, findings or diagnosis 
pertaining to a skin disorder on VA examination shortly after 
service opposes rather than supports the assertion that the 
veteran had incurred an in-service chronic skin rash.  

Moreover, the earliest post-service clinical evidence of a 
skin disorder was not until 1998, more than two decades after 
service at a time too remote to be reasonably related to 
service, when lipomas/follicular cysts on the back were 
diagnosed.  Benign perivasculitis and eczematous 
dermatitis/folliculitis on the anterior chest were initially 
clinically shown or diagnosed even later on a March 2001 VA 
skin biopsy and January/April 2002 VA examination reports.  

Although private clinical records, dated in February and 
September 2000, and January and April 2001 and January 2002 
VA examinations reports included a history of a skin rash 
associated with service and Agent Orange exposure, this 
recorded history does not constitute competent medical 
evidence as it was simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  And none of the clinical records relate the 
veteran's skin disorders to service or to Agent Orange 
exposure.  

Moreover, there is no medical evidence that the veteran has 
chloracne or acneform disease consistent with chloracne.  In 
the absence of proof of a present disability there can be no 
valid claim for chlorance or acneform disease consistent with 
chloracne. 

As for the veteran's statements and testimony, that he has a 
skin disorder related to herbicide exposure in Vietnam, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required to support the claim.  The veteran as a layperson is 
not competent to offer a medical diagnosis or opinion and 
consequently his statements and testimony do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

Also although the veteran testified that he had telephoned a 
physician at one of the few laboratories in the country that 
test for herbicides and was told that his symptoms were 
consistent with herbicide exposure, this is hearsay medical 
evidence as a layperson's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

As the medical evidence does not establish that a chronic 
skin disorder was present in service, as skin disorders, 
diagnosed as lipomas/follicular cysts on the back and 
eczematous dermatitis/folliculitis/perivasculitis on the 
anterior chest, were initially clinically shown more than two 
decades after service at a time too remote to be reasonably 
related to service, and as chloracne or acneform disease 
consistent with chloracne has not been diagnosed, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.

ORDER

Service connection for skin disease, claimed as due to Agent 
Orange exposure, is denied.  


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


